Title: To Thomas Jefferson from Jean François Paul Grand, 1 May 1797
From: Grand, Jean François Paul
To: Jefferson, Thomas


                    
                        Monsieur Le vice President
                        Lausanne, Canton
de Berne, en Suisse, le pr. May 1797.
                    
                    Je n’oublierai jamais les relations que nôtre maison et moi particulierement avons eu le bonheur d’entretenir avec vôtre Excellence, pendant Sa mission ministerielle à Paris, et je conserverai pour elle les Sentimens de vénération et d’attachement qu’elle m’a inspiré et qui lui Sont Si justement dûs.
                    D’après Cette façon de penser Vôtre Excellence permettra que je lui addresse mes félicitations Sur la place eminente de Vice President des Etats unis, à la quelle elle a été portée, et l’assurance de l’Interêt que je ne Cèsserai de prendre à ce qui la regarde, ainsi que mes Voeux pour Sa prosperité.
                    Je vis aujourdhui, en Suisse ma patrie, avec ma femme et mes enfans aprés la perte que j’ai eu le malheur de faire depuis 3 et 4 ans de mon Pere et de ma mère; et mes Interêts à Paris Se trouvent aujourdhui dans la maison de Corsange et ce. dont le chef est un ancien Interressé de la maison, et l’associé un de mes Parents, J’ose la recomander au Souvenir et Aux bontés de Vôtre Excellence, à la quelle Je Serois bien heureux de pouvoir quelques fois donner des preuves de ma très grande Considération et attachement. Je Suis avec les Sentimens les plus Respectueux Monsieur Le vice President Vôtre très humble & très obeissant serviteur
                    
                        Paul Grand
                    
                    
                        Messrs. Corsange et ce. ont eu des relations Assés particulieres avec Mr. Munroe le Precedent Ministre des Etats unis a Paris.
                    
                